DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, and 13-17 - are rejected under 35 U.S.C. 103 as being unpatentable over Brose (DE10306529) in view of Mallick (2014/0373901) and Melchior (4,596,239).
Claim 1 – Brose (Fig. 3b) discloses a block comprising an input wall (front shell) and an output wall (back shell) spaced apart from the input wall, a void (14) being formed between the input wall and the output wall, and a photovoltaic device (30).
Brose does not disclose the input wall has a plurality of projections formed integrally therewith, the projections extending toward the output wall and serving to disrupt convection currents forming in the void, at least one of the projections comprising a solar concentrator which has a photovoltaic device mounted thereon.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the concentrators in Brose (by putting them in cavity 14) to concentrate the solar light beams. 
Mallick does not expressly disclose input wall 520 projections integrally formed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form Mallick input wall 520 projections for strength, as courts have held that it is only requires ordinary skill in the art to do so. in re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Brose in view of Mallick does not disclose the projections extend to positions spaced from the input wall by 30-60% of the spacing between the input and output walls. Melchior discloses projections (“frustopyramidal projections” 4) extend to positions spaced from an input wall (transparent layer 6 is an input wall because heat is input at this wall) by 50% (Fig. 1) of spacing between the input wall and an opposite wall (masonry or concrete wall 1 of the building). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Brose in view of Mallick projections to extend to positions spaced from the input wall by 30-60% of the spacing between the input and output walls to “avoid high thermal losses”, col. 1, line 41. 

Claim 6  – Brose in view of Mallick and Melchior discloses a block according to Claim 1, Brose further disclosing at least one of the input wall and the output wall has a peripheral wall formed 

Claim 7 – Brose in view of Mallick and Melchior discloses a block according to Claim 6, Brose further disclosing peripheral walls are associated with both the input wall and the output walls, the peripheral walls engaging one another to space the input wall and the output wall apart from one another, the input wall, the output wall and the peripheral walls together defining the void at least because while flat glass profile 11 dwells at the juncture between said peripheral walls, the out output wall (at least the distal-most extension thereof) is directly up against flat glass profile 11 top side, so, as broadly recited, the output wall and its associated peripheral wall helps define the void. 

Claim 9 – Brose in view of Mallick and Melchior discloses a block according to Claim 1, Mallick further disclosing the projections arranged in a regular array because as shown in Fig. 6, the projections are arranged in a constant pattern recurring at uniform intervals.

Claims 13-14 – Brose in view of Mallick and Melchior discloses a block according to Claim 1, Mallick further disclosing at least one of the projections is shaped in such a manner as to define an input side of substantially elliptical shape and an output side of substantially square shape (Fig. 6a), the Mallick photovoltaic device also being of substantially the same dimensions as the output side (6a).

Claims 15 – Brose in view of Mallick and Melchior discloses a block according to Claim 13, Mallick further disclosing the input sides of adjacent ones of the solar concentrators are spaced apart from one another (Fig. 6).

Claims 16 – Brose in view of Mallick and Melchior discloses a block according to Claim 13, Mallick further disclosing each projection includes a side wall extending between the input side and the output side, the side wall being of curved profile (Fig. 6).

Claims 17 – Brose in view of Mallick and Melchior discloses a block according to Claim 1, Brose and Mallick both further disclosing square input and output walls. 

Claims 8 and 11 - are rejected under 35 U.S.C. 103 as being unpatentable over Brose in view of Mallick and Melchior and in further view of Corraro (2015/0027515). 
Claim 8 – Brose does not disclose the peripheral walls are cold fused to one another. Corraro discloses that it is old in the art cold fuse glass block halves together (para. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cold fuse the peripheral walls to one another for strength. 

Claim 11 – The Brose block does not disclose the projections have a coloured element provided thereon. Corraro discloses that it is old in the art to have coloured element provided on a block (para. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a colored projection for aesthetic appeal. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the traversal of Examiner’s reference-free obviousness rejection of now cancelled claim 9, such subject matter now incorporated into independent claim 2, Melchior teaches the claimed projection position. As to the argument that it would not be obvious “in the light of Brose and Mallick to extend the projections to positions spaced from the input wall by 30-60% of the spacing "to maximise the degree of solar concentration"”, as indicated above, the current reference-based obviousness rejection teaches the claimed structure, the motivation for combining as taught by Melchior being high thermal loss avoidance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.K/               Examiner, Art Unit 3633                                                                                                                                                                                         

/BRENT W HERRING/               Primary Examiner, Art Unit 3633